 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL JAFAIN HARRIS,                             Case No. 1:18-cv-01210-LJO-JDP
12                       Plaintiff,                     ORDER PARTIALLY GRANTING
                                                        PLAINTIFF’S MOTION FOR AN EXTENSION
13            v.                                        OF TIME TO FILE OBJECTIONS
14    MADERA COUNTY,                                    THIRTY-DAY DEADLINE
15                       Defendant.                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO APPOINT COUNSEL
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. On April 15, 2019, the court screened plaintiff’s complaint and

20   concluded that “[p]laintiff’s claims may not be brought under § 1983 because ‘judgment in favor

21   of the plaintiff would necessarily imply the invalidity of his conviction or sentence.’” ECF No.

22   10 at 1 (quoting Heck v. Humphrey 512 U.S. 477, 486-87 (1994)). Accordingly, the court

23   recommended that plaintiff’s claims be dismissed without prejudice. Id.

24          On April 29, 2019, plaintiff moved for (1) a sixty-day extension of time to object to the

25   court’s findings and recommendations and (2) the appointment of counsel. ECF No. 11. The

26   court will partially grant plaintiff’s request for an extension of time and will deny plaintiff’s

27   request for the appointment of counsel.

28          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

                                                         1
 1   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require that an attorney

 2   represent plaintiff under 28 U.S.C. § 1915(e)(1), see Mallard v. United States District Court for

 3   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 4   circumstances the court may request the voluntary assistance of counsel under § 1915(e)(1).

 5   Rand, 113 F.3d at 1525.

 6            Without a reasonable method of securing and compensating counsel, the court will seek

 7   volunteer counsel only in the most serious and exceptional cases. In determining whether

 8   exceptional circumstances exist, “a district court must evaluate both the likelihood of success on

 9   the merits [and] the ability of the plaintiff to articulate his claims pro se in light of the complexity

10   of the legal issues involved.” Id. (internal quotation marks and citations omitted). Though

11   plaintiff “is unable to afford counsel” and his “imprisonment will greatly limit his ability to

12   litigate,” ECF No. 11 at 2, plaintiff has not demonstrated that he is likely to succeed on the merits

13   at this early stage in the proceedings. Plaintiff’s request will therefore be denied without

14   prejudice.

15            ORDER

16            Accordingly,

17            1. Plaintiff’s request for an extension of time to object to the court’s findings and

18                recommendations, ECF No. 11, is partially granted. Plaintiff must object to the

19                findings and recommendations within thirty days of this order. Further extensions of

20                time will not be granted absent extraordinary circumstances.

21            2. Plaintiff’s motion to appoint counsel, ECF No. 11, is denied.

22

23   IT IS SO ORDERED.
24

25   Dated:       May 6, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                         2
